Citation Nr: 0833484	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  06-03 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether the appeal of a December 2002 decision, which 
denied reopening of a claim of entitlement to service 
connection for right-sided numbness, was perfected. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
right-sided numbness.

3.  Entitlement to service connection for a right ankle 
disability.

4.  Entitlement to reinstatement of additional benefits 
withheld by VA.  


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from June 22, 1953, to 
October 19, 1954. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from various decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In a VA Form 21-4138 received in April 2004, the veteran 
nominally raised claims of entitlement to an increased rating 
for headaches on the basis of clear and unmistakable evidence 
(CUE), and entitlement to an earlier effective date for a 50 
percent rating for headaches on the basis of CUE.  In other 
correspondence, the veteran has raised the claim of 
entitlement to total a disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
The Board reaches no determination here as to whether the 
purported CUE claims are validly raised.  However, those 
matters are referred to the RO for appropriate action.  

The issues of entitlement to service connection for a right 
ankle disorder, entitlement to reinstatement of additional 
benefits withheld by VA, and whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for right-sided numbness, are addressed 
in the REMAND that follows the order section of this 
decision.


FINDING OF FACT

A substantive appeal was received within 60 days of mailing 
of the statement of the case in regard to the issue of 
whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for right-
sided numbness.  



CONCLUSION OF LAW

The criteria for perfection of an appeal have been met with 
respect to the issue of whether new and material evidence has 
been received to reopen the claim of entitlement to service 
connection for right-sided numbness.  38 U.S.C.A. §§ 7105, 
7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking a determination that the appeal of a 
December 2002 decision denying reopening of the claim of 
entitlement to service connection for right-sided numbness 
was timely perfected.  

Legal Criteria

Appellate review of an RO decision is initiated by a notice 
of disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. § 20.200.

After the statement of the case is provided to the appellant, 
the appellant must file a formal appeal within 60 days from 
the date the statement of the case is mailed, or within the 
remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period 
ends later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  

The Substantive Appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination, or 
determinations, being appealed.  To the extent feasible, the 
argument should be related to specific items in the Statement 
of the Case and any prior Supplemental Statements of the 
Case.  The Board will construe such arguments in a liberal 
manner for purposes of determining whether they raise issues 
on appeal, but the Board may dismiss any appeal which fails 
to allege specific error of fact or law in the determination, 
or determinations, being appealed.  The Board will not 
presume that an appellant agrees with any statement of fact 
contained in a Statement of the Case or a Supplemental 
Statement of the Case which is not specifically contested.  
Proper completion and filing of a Substantive Appeal are the 
last actions the appellant needs to take to perfect an 
appeal.  38 C.F.R. § 20.202.

Analysis

The record reflects that the veteran filed a substantive 
appeal with regard to the issue of entitlement to service 
connection for right-sided numbness within the required 60 
days after the issuance of the July 2004 statement of the 
case (July 20, 2004).  While a VA Form 9, received on 
December 1, 2004, was untimely, a document received on July 
26, 2004, refers to the issue addressed in the statement of 
the case, and raises specific arguments relating to errors of 
fact or law made by the agency of original jurisdiction.  
Cognizant of its duty to construe such arguments in a liberal 
manner for purposes of determining whether they raise issues 
on appeal, the Board concludes that the July 26, 2004, 
document constitutes a valid and timely substantive appeal.      

As the veteran timely submitted a substantive appeal, the 
Board finds that it has jurisdiction over the appeal of 
whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for right-
sided numbness.  The Board will further address the question 
of whether new and material evidence has been received in the 
Remand section below.  


ORDER

An appeal of the December 2002 decision, which denied 
reopening of the claim of entitlement to service connection 
for right-sided numbness, was perfected.  





REMAND

In a January 2003 rating decision, the RO denied the claim of 
entitlement to service connection for a right ankle 
condition.  In a notice of disagreement received later in 
January 2003, the veteran expressed his disagreement with 
"all adverse RO decision[s] in the past two (2) years, 
including a recent decision on 'right ankle pronation'."  
The statement of the case issued in July 2004 addressed only 
the issue of entitlement to service connection for right-
sided numbness.  

Also, in a September 2005 administrative decision, the RO 
reinstated benefits that had previously been withheld.  In a 
VA Form 21-4138 received in November 2005, the veteran 
disagreed with the amount of the reinstated benefits.  The 
record does not reflect that a statement of the case has been 
issued by the RO or that the veteran has indicated a desire 
to terminate his appeal.

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in these circumstances, where a notice of disagreement is 
filed, but a statement of the case has not been issued, the 
Board must remand the claim to the originating agency to 
direct that a statement of the case be issued.  

The Board also notes that in a VA Form 9 received in August 
2005, the veteran requested a hearing with the Judge who 
would decide his case, to be conducted via videoconference.  
In a letter received in July 2008, the veteran reiterated his 
request for a video hearing.  Such hearings are scheduled by 
the agency of original jurisdiction.  However, in this case, 
no attempt has been made by the RO to schedule a hearing, 
possibly owing to the veteran's incarceration.  

VA has a statutory obligation to assist the veteran in the 
development of his claim. The duty to assist incarcerated 
veterans requires VA to tailor its assistance to meet the 
peculiar circumstances of confinement, as such individuals 
are entitled to the same care and consideration given to 
their fellow veterans.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Nevertheless, the Court has held that the 
Secretary is not authorized by statute or regulation to 
subpoena the warden at a state correctional facility and 
direct the release of the appellant from that facility.  See 
Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  Although some 
penal institutions have, in certain cases, permitted an 
incarcerated veteran to attend a VA hearing, that decision is 
not a matter within VA's power, and the veteran is advised to 
make his request to the proper authority within his 
institution.

The Board finds that remand is appropriate so that the 
veteran may be scheduled for a videoconference hearing in 
satisfaction of VA's procedural due process obligation.  See 
38 C.F.R. § 20.704 (2007).  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should issue a 
statement of the case pertaining to the 
issues of entitlement to service 
connection for a right ankle disorder and 
entitlement to reinstatement of additional 
benefits withheld by VA, and inform the 
veteran of the requirements to perfect an 
appeal with respect to these issues.

2.  A videoconference hearing should be 
scheduled in accordance with the docket 
number of this appeal.  The veteran should 
be notified of the time and place of the 
scheduled hearing.  If the scheduling of 
the veteran for a videoconference hearing 
at the RO proves not to be possible, then 
all efforts expended to afford the veteran 
a Board hearing despite his incarceration 
must be documented in the claims file.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


